DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method for creating a listing data record, comprising: analyzing an item data record to identify an item detail, a user, and at least a first listing rule, at least a portion of the item detail provided from a point of transaction at a time of purchase of the item; determining that a degree of demand for the item is greater than a threshold set by the user; determining that the at least first listing rule is satisfied; and converting the item data record into a listing data record allowing the listing record to be viewed by a plurality of users interested in the item.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to list an item. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites no additional elements. Claim 19 recites the additional element a “user device.” 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 19 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-17 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-17 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-17 do not set forth further additional elements. Considered both individually and as a whole, claims 2-17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-17 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 18-20 are parallel, i.e. recite similar concepts and elements, to claims 1-17, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotas et al., US PG Pub 2003/0204449 A1 (hereafter “Kotas”).

Regarding claim 1, Kotas discloses a method for creating a listing data record, comprising: 
analyzing an item data record to identify an item detail, a user, and at least a first listing rule, at least a portion of the item detail provided from a point of transaction at a time of purchase of the item (¶¶0134-0143; 
determining that a degree of demand for the item is greater than a threshold set by the user (¶¶0023, 0057, 0065, and 0090); 
determining that the at least first listing rule is satisfied (¶¶0142-0143); and 
converting the item data record into a listing data record allowing the listing record to be viewed by a plurality of users interested in the item (¶¶0013, 0079, and 0157).

Regarding claim 2, Kotas discloses the method of claim 1, further comprising: prior to converting the item data record into a listing data record, transmitting a draft of the listing data record to the user for approval (¶0069).

Regarding claim 3, Kotas discloses the method of claim 1, further comprising: prior to converting the item data record into a listing data record, transmitting a radio signal to a receiver associated with the user informing the user that the degree of demand for the item is currently greater than the threshold (¶¶0080 and 0101).

Regarding claim 4, Kotas discloses the method of claim 3, wherein the converting the item data record into a listing data record further comprises: receiving a radio signal from the receiver associated with the user confirming that the user wishes to convert the item data record into a listing data record (¶¶0089-0092).

Regarding claim 5, Kotas discloses the method of claim 1, wherein the item data record is created based on information received from one of a point of sale device and a user device operated by the user (¶¶0109-0110).

Regarding claim 6, Kotas discloses the method of claim 1, wherein the item detail includes at least an item identifier and an item description (¶0052).

Regarding claim 7, Kotas discloses the method of claim 1, wherein the user is a user having an account with a listings platform, the account allowing the creation of item data records at the listings platform on behalf of the user (¶¶0047 and 0134-0143).

Regarding claim 8, Kotas discloses the method of claim 6, further comprising: identifying one or more keywords associated with the item identifier; and identifying one or more categories associated with the item identifier (¶¶0050-0054 and 0081).

Regarding claim 9, Kotas discloses the method of claim 8, wherein the determining that a degree of demand for the item further comprises: identifying a current demand for the item in a geographical area (¶0023, 0057, 0065, and 0090); and identifying a price differential between a price of items similar to the item identified by the item identifier and an expected price established by the user (¶¶0020-0023, 0058, 0068, 0088, and 0098).

Regarding claim 10, Kotas discloses the method of claim 9, wherein the degree of demand for the item exceeds the threshold if the current demand multiplied by the price differential is a positive number (¶¶0023, 0057, 0065, and 0090).

Regarding claim 11, Kotas discloses the method of claim 9, wherein the identifying a current demand for the item in the geographical area further comprises: obtaining a count of searches of the keywords associated with the item identifier in the geographical area during a time period (¶0065); obtaining a count of page views of advertisements of similar items during the time period (¶¶0085 and 0090); obtaining a count of advertisements of similar 

Regarding claim 12, Kotas discloses the method of claim 9, wherein the items similar to the item identified by the item identifier are items in the same category and having a similar age in the geographical area (¶¶0023, 0057, 0065, and 0090).

Regarding claim 13, Kotas discloses the method of claim 9, wherein the expected price is determined based on the at least first listing rule (¶¶0142-0143).

Regarding claim 14, Kotas discloses the method of claim 9, wherein the expected price is determined at least in part using at least one of an age decay function for the category and an average depreciation decay function for the category (¶¶0134-0143).

Regarding claim 15, Kotas discloses the method of claim 14, wherein at least one of the age decay function and the average depreciation decay function is a dynamic decay function calculated by a model (¶¶0134-0143).

Regarding claim 16, Kotas discloses the method of claim 15, wherein the model is a pricing decay curve for the category, the model generated based on information about completed transactions in the category (¶¶0121, 0128-0129, and 0147).

Regarding claim 17, Kotas discloses the method of claim 16, wherein the information about completed transactions in the category are obtained by analyzing messages between buyers and sellers on the listings platform to determine a final sale price of items in the category (¶¶0021, 0065, and 0150).

Regarding claims 18-20, all of the limitations in claims 18-20 are closely parallel to the limitations of method claims 1-17, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boone et al., US PG Pub 2014/0297462 A1, teaches a method for listing globally and regionally, and customized listing according to currency or shipping area.
Sundaresan, US PG Pub 2007/0239552 A1, teaches community based network shopping.
Bezos et al., US Patent 7,493,274 B2, teaches a marketplace system in which users generate and browse user-to-user preorder listings via a definitive products catalog.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625